Citation Nr: 1200084	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  05-23 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for uterine fibroids, status post hysterectomy prior to July 21, 2009 and on or after November 1, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Anchorage, Alaska, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for uterine fibroids and assigned a noncompensable rating, effective February 1, 2004.

In a February 2008 decision, the Board remanded the claim for additional development and adjudicative action, and the RO increased the evaluation to 10 percent, effective February 1, 2004, in a January 2010 rating decision. 

In a June 2010 decision, the Board remanded the claim for review of the evidence of record and readjudicative action, and the RO denied the claim on appeal in a July 2010 supplemental statement of the case (SSOC).

In a September 2010 decision, the Board granted a 30 percent rating for the service-connected uterine fibroids prior to July 21, 2009 and remanded the issue of entitlement to a rating in excess of 30 percent on or after July 21, 2009 for additional development and adjudicative action.  In an October 2010 rating decision, the RO increased the evaluation to 30 percent, effective February 1, 2004. In a subsequent August 2011 rating decision, the RO increased the evaluation to 100 percent from July 21, 2009, and restored the 30 percent evaluation, effective November 1, 2009.  In light of the Board's and RO's assignments of ratings for the service-connected disability, the issue has been recharacterized on the title page accordingly.

The Board finds that the Veteran was advised of the above grants of increased rating; however, she did not withdraw her appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues and has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran's service-connected uterine fibroids, status post hysterectomy, is characterized by removal of the uterus. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for uterine fibroids, status post hysterectomy, prior to July 21, 2009 and on or after November 1, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.116, Diagnostic Code 7613-7618 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim on appeal arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, and private treatment records. The Veteran was provided VA examinations in October 2003, August 2005, June 2009, and May 2011. The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the rating criteria for gynecological conditions and disorders of the breast, the Veteran is currently assigned a 30 percent disability rating for her service-connected uterine fibroids, status post hysterectomy. See 38 C.F.R. § 4.116, Diagnostic Code 7613-7618 (2011). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2011). 

Diagnostic Code 7613 denotes disease, injury, or adhesions of the uterus. A 100 percent rating is warranted for three months after removal of the uterus, including the corpus, and 30 percent is warranted thereafter. 38 C.F.R. § 4.116, Diagnostic Code 7618 (2011).  

Pursuant to the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs(diagnostic codes 7610 through 7615): Symptoms not controlled by continuous treatment warranted a 30 percent rating.  Symptoms that require continuous treatment warrant a 10 percent rating.  Symptoms that do not require continuous treatment are assigned a 0 percent rating.  38 C.F.R. § 4.116, Diagnostic Code 7613 (2011) 

After a full review of the record, the Board concludes that a rating in excess of 30 percent for the service-connected fibroid condition, prior to July 21, 2009 and on or after November 1, 2009 is not warranted.  During the entire appeal period, the Veteran has received the maximum rating available for the service-connected fibroid condition. The maximum 30 percent rating under the general rating formula has been in effect since February 1, 2004, the date of the grant of service connection. A 100 percent disability rating was assigned for three months after the removal of her uterus from July 21, 2009.  The maximum 30 percent rating under the general rating formula was assigned thereafter on November 1, 2009. As a result, the Board finds that an initial evaluation in excess of 30 percent for the service-connected uterine fibroids, status post hysterectomy, under Diagnostic Code 7618 is not warranted.

The Board has considered whether any other diagnostic codes pertaining to a gynecological condition are applicable in this case to increase the Veteran's current disability rating. Diagnostic Code 7617 warrants a 100 percent rating for three months after the complete removal of the uterus and both ovaries, and a 50 percent rating thereafter. See 38 C.F.R. § 4.116, Diagnostic Code 7617 (2011). 

In this case, the medical evidence of record does not show the Veteran underwent the removal of either ovary, nor does the Veteran or her representative contend that such occurred. In fact, the July 2009 VA surgery report noted objective findings of normal ovaries and tubes bilaterally and there was no mention that such were removed as part of the hysterectomy. Most recently, the May 2011 VA gynecological examination report documents the Veteran's prior medical history, to include a prior fibroid uterus, long history of menorrhagia during military service, and the July 2009 uneventful laproscopic supracervical hysterectomy with diagnostic cystoscopy and minimal blood loss. Following the examination, the examiner concluded the Veteran has done well with no further bleeding, is completely asymptomatic, and has no residual issues. Therefore, Diagnostic Code 7617 does not assist the Veteran in obtaining a higher disability evaluation.

The Board also notes that the Veteran was granted special monthly compensation based on anatomical loss of a creative organ, the uterus, in the August 2011 rating decision.

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, the currently assigned schedular evaluation for the service-connected disability on appeal is not inadequate. It reasonably describes the Veteran's severity and symptomatology according to the schedular rating criteria for a gynecological condition pursuant to 38 C.F.R. § 4.116, Diagnostic Code 7613-7618. The evidence of record also does not demonstrate other related factors. Accordingly, a referral for consideration of an extra-schedular evaluation for the claim on appeal is not warranted. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial evaluation in excess of 30 percent for uterine fibroids, status post hysterectomy. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

ORDER

Entitlement to an initial evaluation in excess of 30 percent for uterine fibroids, status post hysterectomy, prior to July 21, 2009 and on or after November 1, 2009,is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


